 LOCAL UNION 474, ELECTRICALWORKERS221Local UnionNo. 474,International Brotherhood ofElectricalWorkers,AFL-CIOandTeleci,Inc. andCommunications Workers of America,AFL-CIO.Case 26-CD-91July 17, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSreceived in the State of Tennessee goods andmaterials valued in excess of $50,000 which wereshipped to it directly from points located outside theState of Tennessee and, during this same period, hasperformed services valued in excess of $50,000 inStates other than the State of Tennessee. According-ly,we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies oftheAct to assert jurisdiction in this proceeding.'II.THE LABOR ORGANIZATIONS INVOLVEDThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Teleci, Inc., herein called theEmployer, alleging that Local Union No. 474,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, herein called Local 474, had violatedSection 8(b)(4)(i) and (ii)(D) of the Act by engagingincertainproscribed activity with an object offorcing or requiring the Employer to assign the workin dispute to members of Local 474 rather than toemployees of the Employer represented by Commu-nicationsWorkers of America, AFL-CIO, hereinreferred to as CWA.Pursuant to notice, a hearing was held beforeHearing Officer I. Harold Koretzky on March 2 and3, 1972. All parties participated in the hearings andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, briefswere filed by the Employer, Local 474, and CWA insupport of their positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds them free fromprejudicial error.They are hereby affirmed. TheBoard has considered the entire record in thisproceeding, including the briefs, and hereby makesthe following findings:1.THE EMPLOYER INVOLVEDThe parties stipulated, and we find, that theEmployer is a Tennessee corporation engaged in thebusinessof selling, installing,andmaintaininginterconnecting private branch exchange telephonesystems.During the past year, the Employer hasIThe parties also stipulated,and we find,that Baddour Wholesale DryGoods Company, Inc, herein called Baddour, the company with which theEmployer contracted to perform the disputed work, is a Tennesseecorporation which,during the past 12 months,purchased and received inMemphis, Tennessee,goods and materials valued in excess of $50,000directly from points located outside the State of TennesseeThe partiesstipulated,and we find,thatLocal 474and CWA arelabor organizations within the mean-ing of Section2(5) of the Act.III.THE DISPUTEA.Background FactsIn 1969, the Federal Communications Commissionissued theCarterfonedecision2 which allowed privateindividuals or firms to purchase their own telephoneequipment and have it "interconnected" by privateindividuals or firms with an operating telephonecompany's system, thereby allowing both internal,private telephone communications and access to thelines of an operating telephone company throughinterconnectingdevices.Prior to theCarterfonedecision, operating telephone companies had refusedto permit private telephone systems to be connectedto the operating company's trunklines.The Employer, a private firm, is engaged, at 15locations throughout the UnitedStates,in selling,installing, testing, and maintaining various types ofPBX telephone systems. It will notsellor install asystem unless it also maintains that system-general-lyfor 5-year periods-and several of its 25-28employees charged with this work,installer-repair-men, are residents at each of the Employer'slocations where they are on call 24 hours daily. All oftheEmployer's installer-repairmen are members ofCWA.On October 13, 1971,3 the Employer entered into acontractwithBaddour for the sale, installation,testing, and maintenance for 5 years of a Tel-TouchEPABX4 Model No. TE400 switching system andrelated telephone and circuitry work at Baddour'swarehouse complex in Memphis, Tennessee. Thiswork involved the setting up of an EPABX console,running cable between the console and the main2 13 FCC 2d 4203Unless otherwise noted, all events herein occurred during 1971aAn EPABX (electronic private automaticbranchexchange)system is arefinement of the basic PBX (private branch exchange)systemThe recordindicates that the terms EPABX,PABX(private automatic branchexchange),and PBX are used interchangeably.198NLRB No. 10 222DECISIONSOF NATIONALLABOR RELATIONS BOARDdistributing frame (MFD), stripping or fanning eachend of the cable, terminating the cable ends at theMFD and the extension stations of the system,testing the entire system, running cable from theMFD to various telephone locations throughout thecomplex, and, of course, interconnecting the systemwith that of an operating telephone company, andsubsequent maintenance of the system.B.TheWork in DisputeThe workin dispute encompassed by the instantcharges and as defined by stipulation of the partiesconcerns only "the installation of PBX interconnectsystems, whether theybe PABX orEPABX or PBX"and regardless of whether such installations are madein "new"construction projects. There is no disputeconcerning the testing or maintenance of intercon-nectwork.The dispute herein arose when theEmployer assigned the work involved to its ownemployees representedby CWA,rather than tomembersof Local 474.C.Contentionsof theParties1.The Employer: The Employer contends thatthere is reasonable cause to believe that Local 474has violated Section 8(b)(4)(D) of the Act, and thatthe Employer'sassignmentof the disputed work toitsemployees represented by CWA should beaffirmed on the bases of skill, training, and experi-ence, efficiency and economy of operations, area,industry, and company practice, and its collective-bargaining agreement with CWA. Additionally, theEmployer argues that the award in this proceedingshould encompass "at least all of the employer'soperations within the Memphis [Tennessee] area."2.CWA: CWA, utilizing substantiallythe samearguments presented by the Employer regarding theassignment of the disputed work, agrees that itsmembers employed by the Employer are entitled tothatwork.Unlike the Employer, however, CWAargues that the scope of the award should encompassboth the Memphis, Tennessee, area and "whereverthe geographical jurisdiction of IBEW Local 474 andCWA coincide."3.Local 474: Local 474 argues that the record isinsufficient to support a finding that it engaged inany conduct that would amount to an unfair laborpractice within the meaning of Section 8(b)(4)(D). Italso contends that the work in dispute should; beawarded to its members on the bases of its Interna-tional constitution, its collective-bargaining agree-ment with the "Mid-South Communications Con-structorsAssociation of Memphis, Tennessee," areaand industry practice, experience, skill, and "acomprehensive apprenticeship program for the skillsrequired."D.Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Therecord shows that beginning in late November, theEmployer sent installer-repairmen Yearwood andJones to the Baddour jobsite on several occasions toascertain the progress of the warehouse project underconstruction and thereby determine when theseemployees would be able to begin installing theEPABX system. They explained the purpose of theirvisits to Local 474 Job Steward Chalk who, on eachoccasion, informed them, in substance, that theywould not be able to perform the work until thematter was cleared with Byars, Local 474's businessagent.They received this same treatment on theirDecember 8 jobsite visit even though constructionthen had progressed to the point where they couldhave begun "pulling cable." They again went to thejobsite about December 15, at which time Chalkinformed them that they would not be able toperform the work in issue because it was IBEWwork.Around Christmas time, Yearwood and Jonesreturned to the jobsite where they met Local 474'sassistant business agent, Hearne, who informed themthat "IBEW had ....Jurisdiction under their new[constitution] to do . . . communications work [onnew construction] in the Memphis area," and that"this same type of work" could be performed byseveral employers who were parties to a bargainingagreement between Local 474 and the Mid-SouthContractorsAssociationofMemphis, Tennessee.Hearne discounted Yearwood's observation thatboth IBEW AND CWA were "AFL-CIO" by statingthatsuchwas immaterial because "under ourConstitution it's our work." In response to Year-wood's question "what if we do [the work]," Hearnestated that "We will have to picket." Hearne thentelephonedBaddour and spoke with Baddour'spersonnel manager whom he advised,inter alia,thatthe installation work fell within IBEW's jurisdiction,and that "he [Hearne] didn't want trouble out thereand would hate to see pickets go up on the job."Hearne then spoke by telephone with CWA repre-sentativeWalker, to whom he reiterated IBEW'sjurisdictionalclaim and further stated "if they[apparently Yearwood and Jones] went to work, they[Local 474] were going to shut the job down."Yearwood and Jones thereupon left the jobsite anddid not return until January 18, 1972, when they LOCAL UNION 474, ELECTRICALWORKERSbegan performing the work in issue without furtherincident.Local 474 argues that the foregoing testimonialevidence regarding the threats is "incredible" be-cause that testimony was denied by its witnesses, andthat even if that testimony is credible, the threatswere isolated and, therefore, fail to establish an8(b)(4)(D) violation.We do not agree that suchthreats,madewithinthecontextofSection8(b)(4)(D) of the Act, are isolated. Moreover, in ajurisdictionaldispute context, the Board is notcharged with finding that a violation in fact didoccur. It is required to find only that there isreasonable cause to believe that there has been aviolation.5Based on the foregoing testimony, andwithout ruling on the credibility of the testimony inissue,6 we are satisfied that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred.In addition, the parties stipulated that they havenot reached an agreement upon methods for thevoluntary adjustment of this dispute, and that thedispute had not been adjusted and presently exists,Accordingly, we conclude, on the basis of the entirerecord, that there is reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred, andthat the dispute is properly before us for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeAs stated in theJ.A.Jonescase,7we shall,pursuant to the Supreme Court'sC.B.S.decision,8determine in each case presented for resolutionunder Section 10(k) of the Act the appropriateassignmentof the disputed work only after takinginto account the evidence supporting the claims ofthe parties and balancing all relevant factors.1.Certification, collective-bargainingagreements, and International constitutionsThe parties stipulated at the hearing that neither ofthe labor organizations involved herein have been5Local UnionNo 134,International Brotherhoodof ElectricalWorkers,AFL-CIO (InternationalTelephone & Telegraph CorporationCommunicationsEquipmentand SystemsDivision),191NLRB No 122,Local 138, 138A,138B, 138C, and 138D,InternationalUnionofOperatingEngineers,AFL-CIO (Cafasso Lathing &PlasteringInc ),l49 NLRB 1566Local UnionNo 134,International Brotherhoodof ElectricalWorkers,AFL-CIO (InternationalTelephone & Telegraph Corp),supra7International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones ConstructionCompany),135 NLRB 14028N L RB v Radio & Television Broadcast EngineersUnions, Local 1212,[International BroadcastingSystem 1,364 U S 573'9Local 474 contendsthat the constitution of its International Unioncovers the work in question,and that thisfactor shouldweigh in its favorbecause CWA's constitution is silent on this pointWithout passing on therelevance of the constitutional provisos,we do not regardLocal 474'sInternationalconstitutionascoveringthisworkTheportion of its223certified by the Board, and that there is no Boardcertification covering the disputed work. Local 474contends, however, that its bargaining agreementwith Mid-South Communications Contractors Asso-ciation of Memphis, Tennessee, covers the work inissue.However, the Employer is not a member of theMid-South Association or party to that agreement,and is not, and never has been, party to anybargaining agreement with Local 474 or any associa-tionwhich maintains a bargaining relationship withLocal 474. The Employer is party to a current, andsecond consecutive,bargaining agreementwithCWA. While this agreement does not describe thetype of work covered therein, it nevertheless includesthe job classification of "Installer-Repairman,"which covers the classification of employees whohave been assigned the disputed work and who haveperformed it in the past.92.Experience, training, and skillLocal 474 contends that CWA members "do not byexperience, training or apprenticeship possess theskill of the IBEW members" to perform the disputedwork because its members have installed, main-tained, and repaired "private telephone systems"long before, as well as subsequent to, theCarterfonedecision,while "Communication Workers only gotinto the disputed work" since that decision issued in1969. It further contends that these factors, togetherwith the separate hiring hall listing of its journeymentechniciansqualified inPBX installationwork,demonstrate that its members are as qualified asCWA's to perform the work.TheCarterfonedecision itselfmakes self-evidentthe fact that the interconnect work in dispute couldnot have arisen prior to the decision. Moreover, thereisno record evidence to support Local 474'sgeneralization that its members are better qualifiedto perform the work than are members of CWA, orto indicate that the CWA members employed by theEmployer to perform the work are any less skilledthan any member of Local 474. In addition, thepresence of an apprenticeship training program andconstitutioncited by Local 474 to supportits claim (sec 6, art 28) providesthat the divisions and classifications of "Communications Workers" shallinclude"(a)Radio, television andrecordingengineers, technicians,operators,installers, inspectors,maintenance and repairmen and servicemen, engaged in the applicationof electricity to thetransmission andtransference of voice, sound and vision for commercial, educational andentertainmentpurposes,exceptingemployeesof common carver compa-niesThey shallhave jurisdiction over the following work The installation,operation, inspection,maintenance,repair and serviceof radio, television,recording,voice,sound and vision production and reproduction apparatus,equipmentand appliancesused for domestic,commercial,educational andentertainmentpurposes "Sec6(b)of art 28 pertainsto "Telephone,telegraph, and otherworkers, employed bycommon carver communications companies,"whichcompanies are not involvedin this dispute 224DECISIONSOF NATIONALLABOR RELATIONS BOARDa separate hiring hall listing do not negate thequalifications of the Employer's 25-28 nationwideinstaller-repairmen generally, or of the 2 involved inthe instant dispute, since these employees have anaverage of 8-10 years' experience in telephonyincluding PBX installation work which they obtainedwith operating telephone companies, and, with oneexception, were hired only if they were fully qualifiedto perform the requisite telephony work. Therefore,the factors of skill, training, and experience do notfavor Local 474's claim to the work.3.The Employer's preferences; employer,area, and industry practiceThe Employerhas usedonly CWA members toperform the work in dispute and favors an award toitsemployees who are membersof CWA. IBEWoffered evidence that its members employed by anarea communications contractor had performed PBXinterconnect installation work in the Memphis areaon three occasions between October 1970 andJanuary1972. The recordshows, however,that thiscontractor is but one of eight signatories to Local474'sMid-South Communications Contractors Asso-ciation agreement,that those three PBX installationsconstituted but 10 percent of that contractor's salesduring that period,and that that contractor neverinstalled theTE400 EPABXsystem involved herein.The Employer,on the other hand,is engaged only intelephonywork,iscapable of installing severaldifferenttypesof systems and, within the past year,has installed in the Memphis, Tennessee,area, atleast four interconnect systems of a similar, if notidentical,type as involved herein,with its employeesrepresentedbyCWA.Moreover,one of thoseinstallations took place in a facility undergoingconstruction and with the full knowledgeof Local474 whose members were employed as part of theconstruction work force.The nationwide practice is to assign the disputedwork to people representedby CWA.The recordshows in this regard that it is the Employer's practice,on a nationwide basis, to assign this work to itsemployees representedby CWA.The record alsoshows that PBX equipment is installed by several oftheEmployer'snationwide competitors,and thatwithminor exceptions,CWA represents, on anationwide basis, such employees of those competi-torswho perform the work in dispute.10 It appears,therefore,thatEmployer preference and practice,and area and industry practice,favor assignment ofthework in dispute to employees represented byCWA.4.Efficiency, economy, and flexibility ofoperationsLocal 474 seeks only the installation of the EPABXsystem. The Employer's sales agreement with Bad-dour, however, includes the Employer's standardprovision that it will perform necessary maintenancework for a period of 5 years. That maintenance work,moreover, will be performed by resident installer-repairmen who are subject to call 24 hours a day.Consequently,notonly does such maintenancemilitate in favor of an employer's assignment,ll butan assignment other than as made by the Employerwould increase its operating costs and affect theefficiency, economy, and flexibility of its operation.ConclusionHaving considered all pertinent factors herein, weconclude that employees represented by CWA areentitled to perform the work in dispute. In makingthisdetermination,we are assigning the disputedwork to the employees of Teleci, Inc., who arerepresented by Communications Workers of Ameri-ca,AFL-CIO, but not to that Union or its members.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:1.Employees of Teleci,Inc.,who currently arerepresented by Communications Workers of Ameri-ca,AFL-CIO, are entitled to perform the work ofinstalling PBX interconnect systems,whether suchsystemsby PABX,EPABX,or PBX,and regardlessofwhether such installations aremade in newconstruction projects,on the Baddour project inMemphis, Tennessee.2.LocalUnion No.474, International Brother-hood of ElectricalWorkers,AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Teleci,Inc., to assignthe above work to individuals representedby LocalUnion No.474, International Brotherhood of Elec-tricalWorkers,AFL-CIO.10See,e g ,Local Union No 134,InternationalBrotherhood of Electrical11See,e g ,Radio-Television-SoundTechniciansLocalUnion 1139,Workers, AFL-CIO (ITT, Communications Equipment and SystemsDivision),InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Motorola191 NLRB No 122Communicationsand Electronics,Inc),180 NLRB 997. LOCAL UNION 474, ELECTRICALWORKERS2253.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No. 474,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, shall notify the Regional Director forRegion 26, in writing, whether or not it will refrainfrom forcing or requiring Teleci, Inc., by meansproscribed by Section 8(b)(4)(D)of the Act, to assignthework in dispute to individuals represented byLocal UnionNo. 474,International Brotherhood ofElectricalWorkers,AFL-CIO,rather than to em-ployees of Teleci,Inc., represented by Communica-tionsWorkers of America,AFL-CIO.